SUPPLEMENT TO PROSPECTUS SUPPLEMENT DATED AUGUST 13, 2007 (To Prospectus dated August 13, 2007) $1,356,326,100 (Approximate) CWABS, Inc. Depositor Sponsor and Seller Countrywide Home Loans Servicing LP Master Servicer CWABS Asset-Backed Certificates Trust 2007-12 Issuing Entity Asset-Backed Certificates, Series 2007-12 This Supplement revises the Prospectus Supplement dated August 13, 2007 to the Prospectus dated August 13, 2007 with respect to the above-captioned series of certificates as described on the following pages. Countrywide Securities Corporation The date of this Supplement is September 11, 2007. On both the cover page and page S-3 of the Prospectus Supplement, the Original Certificate Principal Balances of the Class 1-M-1, Class 2-M-1, Class 1-M-2, Class 2-M-2, Class 1-M-3 and Class 2-M-3 are revised to be $17,953,000, $18,547,000, $11,849,000, $12,241,000, $31,956,000 and $33,013,000, respectively. On page S-13 of the Prospectus Supplement, the section captioned “Summary of Prospectus Supplement—Repurchase, Substitution and Purchase of Mortgage Loans” is deleted in its entirety and replaced with the following: Repurchase, Substitution and Purchase of Mortgage Loans The sellers may be required to repurchase, or substitute a replacement mortgage loan for, any mortgage loan as to which there exists deficient documentation or as to which there has been an uncured breach of any representation or warranty relating to the characteristics of the mortgage loans that materially and adversely affects the interests of the certificateholders in that mortgage loan. Additionally, the master servicer may purchase, or may be directed by a third party to purchase, from the issuing entity any mortgage loan that is delinquent in payment by 150 days or more according to the OTS Method. In addition, if a mortgage loan becomes subject to a repurchase obligation of an unaffiliated seller to Countrywide Home Loans due to a delinquency on a scheduled payment due on or prior to the second day of the month following the closing date or, in the case of such a mortgage loan that does not have a scheduled payment due until after the cut-off date, a delinquency on a scheduled payment due on or prior to the first scheduled payment owing to the issuing entity, the master servicer will have the option to purchase that mortgage loan until the 270th day following the date on which that mortgage loan becomes subject to that seller’s repurchase obligation. If a borrower requests a reduction to the mortgage rate for the related mortgage loan, the master servicer is required to agree to that reduction if (i) Countrywide Home Loans, Inc., in its corporate capacity, agrees to purchase that mortgage loan from the issuing entity and (ii) the stated principal balance of that mortgage loan, when taken together with the aggregate of the stated principal balances of all other mortgage loans in the same loan group that have been so modified since the closing date at the time of those modifications, does not exceed an amount equal to 5% of the aggregate initial certificate principal balance of the related certificates.Countrywide Home Loans, Inc. will be obligated to purchase that mortgage loan upon modification of the mortgage rate by the master servicer.See “Servicing of the Mortgage Loans – Certain Modifications and Refinancings” in this prospectus supplement. The purchase price for any mortgage loans repurchased or purchased by a seller or the master servicer will be generally equal to the stated principal balance of the mortgage loan plus interest accrued at the applicable mortgage rate (and in the case of purchases by the master servicer, less the servicing fee rate). See “The Mortgage Pool — Assignment of the Mortgage Loans” and “Description of the Certificates — Optional Purchase of Defaulted Loans and Certain Delinquent Loans”in this prospectus supplement and “Loan Program—
